
	
		I
		112th CONGRESS
		2d Session
		H. R. 6230
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend title II of the Elementary and Secondary
		  Education Act of 1965 to establish a Federal Grow Your Own
		  Teacher program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grow Your Own Teacher
			 Act.
		2.Grow Your Own Teacher
			 programTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
			
				EGrow
				Your Own Teacher Program
					2501.Grow Your Own
				Teacher program
						(a)In
				generalFrom amounts made
				available to carry out this part, the Secretary shall carry out a program to
				make grants, on a competitive basis, to eligible entities, to be used by such
				entities to train and employ eligible individuals in hard-to-staff schools or
				hard-to-staff teaching positions in accordance with
				subsection (c).
						(b)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term
				eligible entity means a consortium consisting of—
								(A)a local
				educational agency that is eligible to receive funds under part A of title I;
				and
								(B)an institution of
				higher education that offers a program, accredited by the State, for preparing
				individuals to fulfill all the requirements for receiving a teaching
				certificate in the State of the local educational agency described in
				subparagraph (A).
								(2)Eligible
				individualThe term eligible individual means an
				individual—
								(A)who—
									(i)received a high
				school diploma from a local educational agency described in
				paragraph (1)(A); and
									(ii)is enrolled in a
				program to receive a teaching certificate in the State of the local educational
				agency at an institution of higher education described in
				paragraph (1)(B); and
									(B)is—
									(i)a
				high school graduate who graduated not more than 5 years ago;
									(ii)a
				parent of a current or former student of the local educational agency who has a
				history of working to improve the local educational agency; or
									(iii)an education
				support professional in the local educational agency who works with students in
				an instructional role.
									(3)Veteran
				teacherThe term veteran teacher means a teacher who
				has taught in a local educational agency described in
				paragraph (1)(A) for a period of
				least 15 years.
							(4)Student
				loansThe term student loans means any loans awarded
				to an eligible individual under title IV of the Higher Education Act of 1965
				(20 U.S.C. 1070 et seq.).
							(c)Use of
				funds
							(1)In
				generalAn eligible entity
				receiving a grant under this section shall use such grant funds to—
								(A)conduct a training program for eligible
				individuals to be teachers, which shall include requiring such individuals to
				observe and work with a veteran teacher in a classroom for at least one
				year;
								(B)employ such individuals in hard-to-staff
				schools and hard-to-staff teaching positions in the local educational agency of
				the eligible entity, with priority given to teaching positions in mathematics,
				science, special education, world languages, and English as a second language;
				and
								(C)employ such
				individuals in a manner that reduces the divergence between the racial
				diversity of teachers and of students.
								(2)Other authorized
				activitiesAn eligible entity receiving a grant under this
				section may use any grant funds that remain after carrying out
				paragraph (1) for the following
				activities:
								(A)Helping an
				eligible individual trained under this section to cover the costs of childcare
				and other indirect expenses that are reasonably required by the individual to
				participate in the training program.
								(B)Recruiting and
				counseling eligible individuals, and individuals who are likely to become
				eligible individuals in the near future (such as students soon to receive a
				high school diploma from a local educational agency described in subsection
				(b)(1)(A)), to participate in the training program.
								(C)Providing space in
				the community of the eligible entity to carry out the activities described in
				subparagraph (B).
								(D)Offering the
				training program under this section in community settings and to provide
				tutoring services to supplement the training.
								(E)Carrying out any
				other activities consistent with the purposes of this section, as determined by
				the Secretary.
								(d)Student loan
				forgiveness
							(1)In
				generalFrom the amounts made available to carry out this part,
				the Secretary is authorized to forgive the student loans incurred by an
				eligible individual who has completed a training program under this section and
				has been employed as a teacher in a hard-to-staff school or hard-to-staff
				teaching position, in an amount not to exceed the total amount of students
				loans incurred by the individual for participating in the program.
							(2)Amount of loan
				forgivenessThe Secretary may forgive—
								(A)in the case of an eligible individual who
				has been employed in a hard-to-staff school or hard-to-staff teaching position
				for at least 5 years, the total amount of the student loans incurred by the
				student for participating in a training program under this section; or
								(B)in the case of an eligible individual who
				has been employed in a hard-to-staff school or hard-to-staff teaching position
				for less than 5 years, an amount that is less than the total amount of the
				student loans incurred by the student for participating in a training program
				under this section.
								(e)RegulationsThe
				Secretary is authorized to promulgate any regulations as may be necessary to
				carry out this section.
						(f)Rule of
				ConstructionNothing in this
				section shall be construed to alter or otherwise affect the rights, remedies,
				and procedures afforded school or local educational agency employees under
				Federal, State, or local laws (including applicable regulations or court
				orders) or under the terms of collective bargaining agreements, memoranda of
				understanding, or other agreements between such employees and their
				employers.
						(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be
				necessary.
						.
		
